Case: 13-41210      Document: 00512761729         Page: 1    Date Filed: 09/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41210
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 9, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JUAN LEDEZMA,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:13-CR-130-32




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Juan Ledezma was convicted of conspiracy to possess with the intent to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41210    Document: 00512761729     Page: 2   Date Filed: 09/09/2014


                                 No. 13-41210

distribute methamphetamine, cocaine, and marihuana.           His sole issue on
appeal is that he was deprived of a fair trial because his counsel was
ineffective.
      As Ledezma acknowledges, the general rule is that ineffective-assistance
claims cannot be resolved on direct appeal unless the issue has first been raised
before the district court. See United States v. Haese, 162 F.3d 359, 363 (5th
Cir. 1998). Ineffective assistance was not raised in the district court, and the
record is not sufficiently developed for us to deviate from the general rule. The
judgment is AFFIRMED.




                                       2